                           Case 1:19-cv-00656-ESH Document 3 Filed 04/04/19 Page 1 of 1
   AO 458 (Rev. 06/09) Appearance of Counsel


                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                             __________ District
                                                                    District     of __________
                                                                             of Columbia

                       Dr. Jerome Corsi and Larry Klayman,
                                                                                 )
                                  Plaintiff                                      )
                                     v.                                          )     Case No.     1:19-cv-00656-ESH
Infowars, LLC; Free Speech Systems, LLC; Alex E. Jones; David Jones; Owen Shroyer)
                                 Defendant                                       )

                                                              APPEARANCE OF COUNSEL

   To:        The clerk of court and all parties of record

              I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants Infowars, LLC; Free Speech Systems, LLC; Alex E. Jones; David Jones; and Owen Shroyer
                                                                                                      .


   Date:           04/04/2019                                                                           /s/ Jay M. Wolman
                                                                                                          Attorney’s signature


                                                                                              Jay M. Wolman (D.C Bar No. 473756)
                                                                                                      Printed name and bar number


                                                                                                  RANDAZZA LEGAL GROUP, PLLC
                                                                                                     100 Pearl Street, 14th Floor
                                                                                                         Hartford, CT 06103
                                                                                                                Address

                                                                                                         ecf@randazza.com
                                                                                                            E-mail address

                                                                                                            702.420.2001
                                                                                                           Telephone number

                                                                                                            305.437.7662
                                                                                                             FAX number
